Citation Nr: 1602285	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-34 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include allergic rhinitis.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and September 1990 to June 1991.  He also had National Guard service with periods of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in August 2010.  A hearing transcript was associated with the claims file and reviewed.  

The Board previously considered this case and remanded for additional development in December 2010.  Subsequent to the remand, the RO granted service connection for right knee disability.  That decision is considered a full grant of benefits sought on appeal, and the appeal concerning the right knee is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the Veteran's claims.  First, the Veteran served in the National Guard for several years.  Service connection can only be based on a period of active service.  See 38 C.F.R. §§ 3.1(d), 3.6, 3.303.  The Veteran's personnel records are needed to determine when he had active duty for training and inactive duty for training during his National Guard service.  To the extent that this was not completed previously, remand is compelled to comply with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Next, the August 2011 VA examiner provided a positive opinion on diabetes but was not aware of the Veteran's periods of service.  It appears from the evidence that the Veteran was diagnosed with diabetes around 1995, after active duty, and was hospitalized for increased blood sugar levels in May 1998 during a period of National Guard training.  Further, the February 2011 examiner provided a negative opinion on chronic seasonal rhinitis but did not consider the evidence of exposure to oil fires in service and sinusitis reported on the June 1991 separation questionnaire.  Addendum medical opinions are necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Make requests to the appropriate national records repositories and the Alabama National Guard records repositories to obtain the Veteran's personnel records from National Guard service, specifically the records showing periods of active duty for training and inactive duty for training.  Requests for records should continue until the records are obtained or deemed unavailable.  Allow the Veteran an opportunity to supply any personnel records in his possession.

2.  Then, forward the claims file to the February 2011 examiner, or another appropriate examiner to provide an opinion on the sinusitis claim.  If available, give the examiner a list of the Veteran's periods of active duty for training.  The examiner should provide answers to the following:

Is the Veteran's chronic seasonal rhinitis at least as likely as not related to active service (June 1974 to June 1978, September 1990 to June 1991, and any period of active duty for training)?  Please note the June 1991 separation questionnaire that recorded sinusitis and exposure to oil fires.
      
Please consider all relevant lay and medical evidence and provide reasons and bases for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

3.  After completing (1) above, forward the claims file to the August 2011 examiner, or another appropriate examiner to provide an opinion on diabetes and address the following:

Was the Veteran's diabetes at least as likely as not aggravated beyond the natural progression of the disease by the episode of increased blood sugar and hospitalization in May 1998?

Please consider all relevant lay and medical evidence, including diabetes treatment before and after May 1998 and the Veteran's reports of worsened symptoms after May 1998.  Provide reasons and bases for the opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

4.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

